DETAILED ACTION
Applicant’s amendment filed on 10/04/2021 has been entered in the case. After further consideration a new interpretation is now relied upon examiner to reject the claims. Therefore, this action is non-final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUCHON (US 2011/0106743) in view of Bathen et al (US 2019/0147300).
As to claim 23, MNIH et al teaches a Vector Autoregression (VAR) model to generate a multi-step-ahead forecast based on previous observations (paragraph [0058]... Vector Autoregression (VAR)...VAR models are one example of a broader class of autoregressive moving average (ARMA) models which are in turn one example of more general autoregressive integrated moving average (ARIMA) models, which can be further generalized into autoregressive fractionally integrated moving average (AFIMA) models. In VAR, a weighted sum of the previous time unit's activities is used to make a prediction) and a training step (paragraph [0087]...case, the sequence of topic activities of each historical day or other time period are used as the sequence of input vectors to train the models),
DUCHON et al both fail to explicitly show/teach learning, by the processor device, the VAR model using a multi-step cumulative error as an objective function of the VAR model.
However, Bathen et al teaches a training step (paragraph [0004]...training process) comprising learning, by a processor device, the VAR model using a multi-step cumulative error as an objective function of the VAR model (paragraph [0017]...the vector autoregression stochastic process model attempts to characterize and define a temporal evolution of values of a variable or parameter in a time series data set by defining a linear function in terms of "past lags," or previous values of the variable in a monitored time series data set. Errors due to an incomplete consideration for, or an insufficient modeling of the temporal evolution of the values of the variable that may be caused by defining the temporal evolution as such may introduce errors or inaccuracies in the method to detect the anomalies in the time series. Further, temporal trends such as seasonal temporal trends of the temporal evolution of the values may be insufficiently modeled, which may exacerbate the errors. Further, the use of the vector vector autoregression stochastic process model, and the like, in the method to detect the anomalies in the time series may complicate parameter estimations and create various computational issues).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, to learn  the VAR model using a multi-step cumulative error as an objective function of the VAR model, as in Bathen et al, for the purpose of anomaly detection in multivariate or multidimensional time series data.


As to claim 24, MNIH et al teaches a non-transitory article of manufacture tangibly embodying a computer readable program which when executed causes a computer to perform the steps of claim 23 (paragraph [0119]...the hardware operates under the control of an operating system, and executes various computer software applications, components, programs, objects, modules, etc. to implement the techniques described above. Moreover, various applications, components, programs, objects, etc., collectively indicated by application software, may also execute on one or more processors in another computer coupled to the hardware via a network, e.g. in a distributed computing environment, whereby the processing required to implement the functions of a computer program may be allocated to multiple computers over a network).

Claim 25 has similar limitations as claim 23. Therefore, the claim is rejected for the same reasons as above. 

Response to Arguments
The claims 23 - 25 have never been examined. If the applicant would add the limitations “training, by the processor device, the VAR model using complex-valued weight parameters having real and imaginary values to avoid a training result relating to any of a divergence and a convergence to zero, the imaginary values used as inputs to the VAR model to generate successive predictions while only the real values are output from the VAR model without imaginary values as the successive predictions,” to independent claim 21, then the case would be in condition for an allowance. 


Allowable Subject Matter
Claims 1 - 22 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128